        Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


IRINEO GARCIA,

                        Plaintiff,

vs.                                             Case No. 19-3108-SAC

DAN SCHNURR, et. al.,

                        Defendants.


                                  O R D E R

        Plaintiff, pro se, has filed this action alleging violations

of his constitutional rights and rights under the Americans with

Disabilities Act (ADA), 42 U.S.C. § 12131, in relation to his

incarceration     at   the   Hutchinson   Correctional     Facility    (HCF).

Plaintiff brings this case pursuant to 42 U.S.C. § 1983 and the

ADA.1    This case is before the court for the purposes of screening

plaintiff’s amended complaint (Doc. No. 21) pursuant to 28 U.S.C.

§ 1915A.     The court applies the screening standards for a pro se

prisoner complaint detailed in the court’s previous screening

order at Doc. No. 7, pp. 2-3.




1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
        Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 2 of 17




I. Plaintiff’s amended complaint

       Plaintiff    names    the    following    defendants       in    the   amended

complaint:      Dan Schnurr, warden at HCF; Misti Kroeker, unit team

manager at HCF; Gerald Sheridan, unit team supervisor at HCF; David

Gorges, unit team officer at HCF; Deb Lundry, health service

administrator at HCF; Tim Mead, director of nursing for Corizon at

HCF; and Corizon, health care provider at HCF.

       Plaintiff’s right leg is amputated below the knee.                   Plaintiff

has a prosthetic leg, but he does not wear it in the shower to

protect it from water damage.          Plaintiff’s claims involve the lack

of     accommodations,       particularly       shower    accommodations,        for

plaintiff’s condition.             Plaintiff also complains of receiving

inadequate medical care and of retaliation.                  He sets out four

claims in the amended complaint.

       First, plaintiff claims that defendants Schnurr, Kroeker and

Sheridan violated plaintiff’s Fourteenth Amendment rights when

they placed plaintiff in unsafe shower conditions and exposed

plaintiff to a substantial risk to his health.                Second, plaintiff

claims that defendants Schnurr, Kroeker, Sheridan, and Gorges

violated       plaintiff’s    Eighth    Amendment        rights        by   depriving

plaintiff of safe shower facilities.                 He further claims that

defendants Corizon, Lundry and Mead violated plaintiff’s Eighth

Amendment rights when they changed plaintiff’s pain medication

from    that    prescribed     by    plaintiff’s    surgeon       following     knee

                                         2
        Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 3 of 17




surgery.     In plaintiff’s third count, he asserts a violation of

Title II of the ADA by defendants Schnurr, Sheridan and Kroeker.

Finally, in the last count, plaintiff asserts that defendants

Sheridan,     Kroeker,     Gorges    and    Richards,   retaliated   against

plaintiff    for   using    the     grievance   process   in   violation   of

plaintiff’s First Amendment rights.

        Plaintiff alleges that he was transferred to HCF in March

2015.     Plaintiff asserts that he was placed in the Central Unit

which had cells that were not “ADA compatible.”                According to

plaintiff, the Central Unit had a shower area that was not safe

for amputees, in part because the wall was several feet away from

the shower head and did not allow for a person to brace himself

and shower safely.       It had a seat and there was a handicap rail,

but plaintiff alleges that the seat was slick and unsafe when wet.

There was, however, a safe shower in cell D1-100 (a cell for

disabled inmates) that plaintiff was allowed to use at various

times.

        Plaintiff claims that defendant Kroeker prohibited plaintiff

from using D1-100 to shower. Plaintiff sent a request form seeking

to change this directive, but Kroeker replied that there was no

reason plaintiff could not use another shower area which had some

accommodations for disabilities. After the denial of his request,

plaintiff wrote a grievance on defendant Kroeker in June 2017.



                                        3
      Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 4 of 17




The unit team denied the grievance and defendant Schnurr, the

warden, concurred with the unit team’s response.

     On July 19, 2017, plaintiff was moved to a low-medium unit

even though plaintiff was high-medium custody.         Plaintiff alleges

that on July 26, 2017 he was given a disciplinary write-up by

defendant Gorges and, on July 27, 2017, he was ordered to move to

a unit (“B-dorm”) without facilities for disabled inmates at the

behest of defendant Sheridan. Plaintiff tried to convince Sheridan

against this, but no change was made in the order.               Plaintiff

alleges that he was shook down several times after he complained

to Sheridan and that on August 1, 2017 Sheridan wrote plaintiff up

for a fan plaintiff had had since 2013.         Plaintiff spent 61 days

in a dorm without accommodations for disabled inmates.

     On September 26, 2017, plaintiff was moved back to D-227 which

had facilities to accommodate disabled inmates.        On April 2, 2018,

however,   plaintiff   was   sent   back   to   Central   Unit   for   two

disciplinary    reports   written    by    defendant   April     Richards.

Plaintiff was placed in a segregation unit without showers safe

for plaintiff for 13 days.     He did not have a shower for 11 days.

     Plaintiff was then moved to D1-112.         Plaintiff alleges that

defendant Kroeker instructed that he could not shower in cell D1-

100, however.   On August 10, 2018, plaintiff fell off the shower

seat and injured his left leg.      The knee was swollen and painful.

An MRI showed that plaintiff had a torn ACL.               Plaintiff was

                                    4
      Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 5 of 17




scheduled for surgery, but he was still required to shower in the

same area.

     After surgery, plaintiff did not receive the pain medication

that his surgeon recommended.      Plaintiff alleges that he received

Tylenol 3 which did not alleviate the pain from the surgery.

Plaintiff asserts that he had to rely upon black market pain

medication.

II. Count One

     Count One alleges a Fourteenth Amendment violation.               The

Fourteenth Amendment prohibits states from depriving persons of

life, liberty or property without due process of law and from

denying persons the equal protection of the laws.         Plaintiff does

not allege facts showing that access to safer shower facilities

for amputees is a liberty interest protected by the Constitution.

See Meachum v. Fano, 427 U.S. 215, 224 (1976)(“given a valid

conviction,   the   criminal   defendant   has   been   constitutionally

deprived of his liberty to the extent that . . . the conditions of

confinement do not otherwise violate the Constitution”); Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000)(“there is no federal

constitutional right to incarceration in any particular prison or

portion of a prison”).     He also does not allege that he has been

deprived of his property by defendants.

     State action can be so arbitrary and oppressive as to violate

“substantive due process.”      See Seegmiller v. LaVerkin City, 528

                                    5
       Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 6 of 17




F.3d 762, 767 (10th Cir. 2008). “[S]ubstantive due process prevents

the government from engaging in conduct that shocks the conscience

or interferes with rights implicit in the concept of ordered

liberty.”       United   States    v.       Salerno,   481   U.S.    739,   746

(1987)(interior quotations and citations omitted).                  Plaintiff’s

allegations do not assert the impingement of a fundamental right

or governmental conduct which shocks the conscience.                Therefore,

the court finds that plaintiff has not alleged facts describing a

plausible due process violation.2

     To allege an equal protection violation, plaintiff must state

facts indicating that defendants treated him differently than

other similarly situated individuals.             See City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985).               Plaintiff does

not allege that he was treated differently on the basis of class

membership.    Plaintiff’s claim appears to be that he should have

received different treatment than most inmates at HCF because he

is an amputee.    The Tenth Circuit, however, has joined the opinion

of other courts that the Equal Protection Clause does not apply to

alleged failures to accommodate a disability. Ragsdell v. Regional

Housing Alliance, 603 Fed.Appx. 653, 655 (10th Cir. 2015((citing


2 Plaintiff alludes to being denied a chance to confront his accusers in the
disciplinary proceedings. There is no such general right in prison proceedings
however. Baxter v. Palmigiano, 425 U.S. 308, 321, 322 & n.5 (1976); Kucera v.
Terrell, 214 Fed.Appx. 729, 730 (10th Cir. 2006).      Moreover, there is no
indication in plaintiff’s allegations that the disciplinary proceedings
implicated a protected liberty interest. See Harrison v. Morton, 490 Fed.Appx.
988, 932-33 (10th Cir. 2012).

                                        6
      Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 7 of 17




Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 367-68

(2001), Welsh v. Tulsa, 977 F.2d 1415, 1420 (10th Cir. 1992) and

Erickson v. Bd. of Govs. of State Colls. & Univs. for Ne. Ill.

Univ., 207 F.3d 945, 949 (7th Cir. 2000)).

     For the above-stated reasons, it appears that plaintiff’s

Fourteenth Amendment claims in Count One are subject to dismissal.

III. Count Two

     Count Two alleges a violation of the Eighth Amendment.            In

general, a prisoner may demonstrate a violation of the Eighth

Amendment with respect to conditions of confinement if he shows

that he has been deprived of “the minimal civilized measure of

life’s necessities,” such as food, clothing, shelter, sanitation,

medical care, or personal safety.         Farmer v. Brennan, 511 U.S.

825, 832 & 834 (1994).    Plaintiff’s claims allege a deprivation of

personal safety and medical care.

     A. Personal safety

     Plaintiff’s personal safety claims assert that he has been

forced to use unsafe shower facilities which caused him to slip

and injure his left knee.       The court notes that when plaintiff

injured his left knee he was using shower facilities that had a

shower seat and a handrail.     Doc. No. 21, ¶¶ 6 and 9.

     Plaintiff asserts that the shower conditions even with the

seat and handrail were slippery, and that there were insufficient

safety precautions to mitigate the danger. The Tenth Circuit has

                                    7
       Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 8 of 17




held that such claims do not describe a violation of the Eighth

Amendment, even for an inmate using crutches who had warned prison

officials several times of the danger. Reynolds v. Powell, 370

F.3d 1028, 1031-32 (10th Cir. 2004); see also Coleman v. Sweetin,

745 F.3d 756, 764-65 (5th Cir. 2014)(allegation of multiple falls

in prison shower by inmate using crutches does not avoid general

rule that prison slip and fall incidents are not constitutional

violations); Pyles v. Fahim, 771 F.3d 403, 410-11 (7th Cir.

2014)(wet stairs used to access showers, of which there had been

complaints,    did    not   constitute    a   hazardous     condition    of

confinement); Flandro v. Salt Lake County Jail, 53 Fed.Appx. 499

(10th Cir. 2002)(slip and fall on soapy shower floor did not state

an Eighth Amendment claim, despite serious injury); Wright v.

Eichinger, 2019 WL 6612247 (D. Kan. 12/5/2019)(slip and fall where

inmate had repeatedly requested that rubber mats be returned to

the shower).

       Upon this authority, the court finds that plaintiff’s Eighth

Amendment personal safety claim is subject to dismissal.

       B. Medical care

       Plaintiff alleges that defendants Corizon, Deb Lundry and Tim

Mead   violated   plaintiff’s    Eighth   Amendment    rights   when    they

changed his pain medication from what plaintiff’s surgeon had

prescribed.    Plaintiff asserts that they acted “with deliberate

indifference to prescribed treatment.”

                                     8
      Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 9 of 17




     To state an Eighth Amendment claim for an unconstitutional

denial of medical care, plaintiff must allege omissions or acts

which are sufficiently harmful to suggest deliberate indifference

to serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 105

(1976). This standard has an objective and a subjective component.

Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005)(quoting Sealock

v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)). The provision

of medical care, even if grossly negligent, does not violate the

Eighth Amendment unless, judged objectively, it is responding to

a sufficiently serious medical need. This means that the medical

need “has been diagnosed by a physician as mandating treatment or

one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Id. (interior

quotation omitted).

     The   subjective   part   of   the   deliberate     indifference     test

“requires the plaintiff to present evidence” that an official

“‘knows of and disregards an excessive risk to inmate health or

safety; the official must be both aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he [or she] must also draw the inference.’” Id.,

quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994). The Court in

Farmer   “analogized    [the   deliberate   indifference]     standard     to

criminal   recklessness,   which    makes   a   person    liable   when   she



                                     9
       Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 10 of 17




consciously disregards a substantial risk of serious harm.” Id. at

752.   This may be demonstrated with circumstantial evidence. Id.

       A disagreement between an inmate and medical personnel over

the course of treatment for pain does not give rise to a deliberate

indifference claim.        Morris v. Fallin, 798 Fed.Appx. 261, 270 (10th

Cir. 2020)(disagreement over need for foam wedge or egg-crate

mattress for acid reflux and orthopedic problems); Suro v. Tiona,

784 Fed.Appx. 566, 570 (10th Cir. 8/15/2019)(denial of traction

therapy prescribed for plaintiff where plaintiff received other

medical care); Rascon v. Douglas, 718 Fed.Appx. 587, 591 (10th Cir.

2017)(disagreement over pain medication); Burton v. Owens, 511

Fed.Appx. 385, 389-90 (5th Cir. 2013)(substitution of prescription-

strength ibuprofen for prescribed Percoset); Gee v. Pacheco, 627

F.3d 1178, 1192 (10th Cir. 2010)(denial of plaintiff’s desired

medications for headaches and receiving others instead); Hairston

v. McGuire, 57 Fed.Appx. 788, 789 (10th Cir. 2003)(complaint that

plaintiff’s pain medication was too weak and that plaintiff had to

pay for it failed to state an Eighth Amendment violation); Barrow

v. Clark, 2020 WL 1165846 *4 (D.Kan. 3/11/2020)(denial of Lyrica

for pain although it was prescribed by an outside provider);

Santamaria      v.     Oliver,     2015      WL   4124532     *2    (D.Colo.

7/9/2015)(disagreement over medication and treatment for “bad”

back   pain   is     not   sufficient   to   allege   an   Eighth   Amendment

violation); Harris v. Westchester County Medical Center, 2011 WL

                                        10
     Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 11 of 17




2637429   *3   (S.D.N.Y.     7/6/2011)(disbursing      Tylenol    instead   of

Vicodin for pain); Odom v. Forsythe, 2006 WL 5781574 *2 (E.D.Va.

10/4/2006)(disagreement with doctor over course of treatment for

neck and back pain does not state a claim under the Eighth

Amendment);    Cowles   v.    House,    2006     WL   5781567    *2   (E.D.Va.

10/10/2006)(disagreement as to pain medication – directive that

plaintiff take Motrin – does not rise to deliberate indifference).

     This authority leads the court to find that the medical care

part of plaintiff’s Eighth Amendment claim is subject to dismissal.

IV. Count Three

     The “deliberate refusal of prison officials to accommodate

[an inmate’s] disability-related needs in such fundamentals as .

. . hygiene” may constitute a violation of Title II of the ADA.

United States v. Georgia, 546 U.S. 151, 157 (2006).              To establish

a claim under Title II of the ADA, plaintiff must allege that:              1)

he is a qualified individual with a disability; 2) he was excluded

from participation in or denied the benefits of a public entity’s

services, programs, or activities; and 3) such exclusion, denial

of benefits, or discrimination was by reason of a disability.

Robertson v. Las Animas County Sheriff’s Dept., 500 F.3d 1185,

1193 (10th Cir. 2007).

     The proper defendant in a Title II ADA claim is the public

entity itself or an official acting in his or her official capacity

on behalf of the public entity.             Everson v. Leis, 556 F.3d 484,

                                       11
      Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 12 of 17




501 n.7 (6th Cir. 2009); Garcia v. S.U.N.Y. Health Sciences Ctr.,

280 F.3d 98, 107 (2d Cir. 2001); Wilson v. Housing Authority of

Silver Lake, Kansas, 2019 WL 2943054 *2 (D.Kan. 5/30/2019).

      Plaintiff lists Schnurr, Sheridan and Kroeker as defendants

in Count Three.        The court shall dismiss any individual capacity

claims for damages against them.            Plaintiff may wish to amend the

complaint to clarify what official capacity claims he is making or

whether he wishes to add a public entity as a defendant in Count

Three.

V. Count Four

      Plaintiff alleges that defendant Sheridan, Kroeker, Gorges

and   Richards    retaliated      against    plaintiff   for   filing     prison

grievances.      According to the amended complaint plaintiff filed a

prison grievance against defendant Kroeker on or about June 15,

2017 and he later forwarded the grievance to the Secretary of

Corrections.     Plaintiff was granted an “exception” and moved to a

different unit which was below his custody level on July 19, 2017.

On July 26, 2017, defendant Gorges gave plaintiff a disciplinary

writeup.     Plaintiff claims that he overheard defendant Sheridan

and defendant Gorges say they did not want plaintiff in “his”

cellhouse.       The    amended    complaint    does   not   list   any    facts

concerning the writeup.           Plaintiff was found not guilty of the

charge on August 7, 2017.



                                       12
     Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 13 of 17




     On July 27, 2017, plaintiff was moved to an area (“B-pod”)

without facilities for disabled inmates.           Plaintiff spoke to

defendant Sheridan and asked if he could still shower in “D-pod.”

Sheridan told him to take a shower chair to use in B-pod and that

he would put in a work order for railings.      Plaintiff alleges that

thereafter he was shook down several times.         On August 1, 2017,

defendant Sheridan gave plaintiff three disciplinary writeups for

a fan that plaintiff had had since 2013.           Plaintiff was found

guilty of all three charges.

     On September 26, 2017, plaintiff was moved to a dorm (“D”-

227) which had facilities for disabled inmates.        Months later, on

April 2, 2018, plaintiff was given two disciplinary reports by

defendant Richards for undue familiarity and security threat group

activities.    Plaintiff denies both charges, but he was convicted

on each report. Plaintiff was housed in a segregation cell without

facilities for disabled inmates for thirteen days. Then, plaintiff

was moved to a cell (D1-112) without accommodations for disabled

inmates, although he could use a shower area with a seat and

handrails.    A bulletin was posted saying inmates could not shower

in cell D1-100 unless they were housed in that cell.

     To state a First Amendment retaliation claim, a plaintiff

must allege that:   1) he was engaged in constitutionally protected

activity; 2) the defendants’ actions caused him to suffer an injury

that would chill a person of ordinary firmness from continuing to

                                   13
      Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 14 of 17




engage in the protected activity; and 3) the defendants’ adverse

actions were substantially motivated by the plaintiff’s protected

activity.   Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir.

2007).   Specific facts showing retaliation, as opposed to personal

beliefs, must be alleged.      Fogle v. Pierson, 435 F.3d 1252, 1264

(10th Cir. 2006); Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir.

1998); Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990)(“it

is   imperative   that   plaintiff’s     pleading   be   factual   and   not

conclusory”).

      The court shall focus upon the motivation for the alleged

adverse actions.     A plaintiff may be able to establish that a

defendant's actions were substantially motivated by protected

activity where the allegations show 1) the defendant was aware of

his protected activity; 2) the protected activity complained of

the defendant’s actions; and 3) the alleged retaliatory act “was

in close temporal proximity to the protected activity.”            Allen v.

Avance, 491 Fed.Appx. 1, 5 (10th Cir. 2012)(quoting Gee v. Pacheco,

627 F.3d 1178, 1189 (10th Cir. 2010)). Temporal proximity between

protected activity and a challenged prison action, however, does

not in itself demonstrate the causal nexus for a retaliation claim.

See Leek v. Miller, 698 Fed.Appx. 922, 926 (10th Cir. 2017); Dawson

v. Audet, 636 Fed.Appx. 753, 758 (10th Cir. 2016); Strope v.

Cummings, 381 Fed.Appx. 878, 883 (10th Cir. 2010); Friedman v.

Kennard, 248 Fed.Appx. 918, 922 (10th Cir. 2007).

                                    14
     Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 15 of 17




     The Tenth Circuit has noted that disciplinary reports which

are sustained in the administrative process may not be the basis

for a retaliation claim.

     “[A] prisoner cannot maintain a retaliation claim when
     he is convicted of the actual behavioral violation
     underlying the alleged retaliatory false disciplinary
     report and there is evidence to sustain the conviction.”
     O'Bryant v. Finch, 637 F.3d 1207, 1215 (11th Cir.
     2011)(per curiam); see also Hartsfield v. Nichols, 511
     F.3d 826, 829 (8th Cir. 2008) (“An inmate may maintain
     a cause of action for retaliatory discipline under 42
     U.S.C. § 1983 where a prison official files disciplinary
     charges in retaliation for an inmate's exercise of
     constitutional rights. However, claims of retaliation
     fail if the alleged retaliatory conduct violations were
     issued for the actual violation of a prison rule. Thus,
     a defendant may successfully defend a retaliatory
     discipline claim by showing ‘some evidence’ the inmate
     actually committed a rule violation.” (citations
     omitted)); Lopez v. Roark, 637 F. App'x 520, 521 (10th
     Cir. 2016) (unpublished) (relying on O'Bryant to reject
     inmate's retaliation claim); Pinson v. Berkebile, 576 F.
     App'x 710, 713 (10th Cir. 2014) (unpublished) (same).

Requena v. Roberts, 893 F.3d 1195, 1211 (10th Cir. 2018).

     Upon review, the court finds that plaintiff has not stated a

plausible   claim   of   retaliation    against   defendants   Sheridan,

Kroeker, Gorges and Richards for the following reasons.

     Plaintiff does not allege that he filed a grievance on

defendant Sheridan.      Furthermore, plaintiff was found guilty of

the disciplinary charges written by defendant Sheridan.

     Plaintiff does not allege that defendant Kroeker brought a

disciplinary charge against plaintiff.        Plaintiff also does not


                                   15
        Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 16 of 17




allege a retaliatory action by Kroeker which is proximate in time

to the grievance plaintiff brought against Kroeker in June 2017.

In addition, Kroeker’s alleged position regarding plaintiff’s use

of D1-100 to shower does not appear to have changed because of any

grievance filed by plaintiff.

        Plaintiff does not allege that he filed a grievance against

defendant Gorges or that defendant Gorges was aware of plaintiff’s

prison    grievance    when     he    filed      disciplinary    charges    against

plaintiff.       Those charges were brought more than a month after

plaintiff filed his grievance.              Nor does plaintiff describe other

facts    demonstrating       that    defendant     Gorges   acted   to   retaliate

against plaintiff by bringing a disciplinary charge.

        Finally, plaintiff does not allege that he filed a grievance

against defendant Richards or that the disciplinary charges filed

by Richards were temporally proximate to plaintiff’s grievance.

Additionally, plaintiff was found guilty of the charges made by

Richards.

VI. Conclusion

        In conclusion, the court finds that plaintiff’s claims in

Counts    One,   Two   and    Four    are    subject   to   dismissal      and   that

plaintiff’s claims against defendants in their individual capacity

in Count Three are also subject to dismissal.                   The court directs

that plaintiff shall have time until July 15, 2021 to either show

cause why these claims should not be dismissed or file a second

                                            16
     Case 5:19-cv-03108-SAC Document 22 Filed 06/14/21 Page 17 of 17




amended complaint which corrects the deficiencies found in the

amended complaint.     Plaintiff may also wish to file a second

amended complaint to clarify any official capacity claims he wishes

to make in Count Three.    An amended complaint should be printed on

forms supplied by the Clerk of the Court which may be supplemented.

Failure to respond to this order may result in the dismissal of

plaintiff’s claims in Counts One, Two and Four.

     IT IS SO ORDERED.

     Dated this 14th day of June 2021, at Topeka, Kansas.


                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                   17
